Case 3:19-cr-20256-RHC-RSW ECF No. 32, PageID.82 Filed 08/14/19 Page 1 of 7




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


UNITED STATES OF AMERICA,

           Plaintiff,                                  Case No. 19-20256

v.                                                Hon. Robert H. Cleland

D-1 FNU LNU,

           Defendant.


             Government’s Response to Defendant’s
            Motion for Revocation of Detention Order



     An indictment charges Defendant, whose real identity is

unknown, with access device fraud, possession of device making

equipment, and aggravated identity theft. (R. 1, Indictment.) Defendant

has no legitimate ties to Michigan, is present illegally in the United

States, and presents an extreme risk of flight. His motion for bond

should be denied.
Case 3:19-cr-20256-RHC-RSW ECF No. 32, PageID.83 Filed 08/14/19 Page 2 of 7




                          Statement of Facts

     Defendant’s true identity is unknown. Defendant appears to be a

Romanian national, but the government has not located any legitimate

identification documents for him. Defendant entered the United States

illegally and without any immigration documents. Accordingly,

Immigration and Customs Enforcement (ICE) has lodged a detainer for

Defendant. If this Court grants Defendant’s motion and releases him on

bond, he will be taken into ICE custody.

     From approximately 2017 to 2019, Defendant placed skimming

devices and cameras on ATMs. Defendant’s skimmers and cameras

harvested personal identifying information (PII), such as credit card

numbers, debit card numbers, and associated pin numbers. Defendant

used this information to withdraw money from bank accounts in

Michigan and elsewhere.

     On April 13, 2019, law enforcement arrested Defendant in his car,

acting as a lookout while his co-defendant, Laszlo Gyorgy, approached

an ATM. Defendant was in possession of $35,500 in cash and 300 gift

cards encoded with stolen credit card information. (R. 1, ¶ 14.) At his

arrest, Defendant provided false identification to the police. He told


                                    2
    Case 3:19-cr-20256-RHC-RSW ECF No. 32, PageID.84 Filed 08/14/19 Page 3 of 7




police that he was R.W.G., a New York resident and victim of identity

theft. Defendant presented a false Michigan enhanced driver’s license in

the name of R.W.G. (R. 1, ¶ 15.) The investigation later determined that

Defendant had used R.W.G.’s identity to obtain a social security card

and Michigan driver’s license, to establish a mailbox at UPS, and open a

bank account. (R. 1, ¶ 16.)

         A subsequent search of Defendant’s residence recovered an

additional $95,332 in cash and 330 fraudulent credit cards, as well as

counterfeit access device components and related materials. (R. 1, ¶ 18.)

A search of a storage unit rented by Gyorgy recovered $22,480 in cash

and receipts for clothing purchased in the name of Defendant’s alias,

R.W.G.

         Although Defendant refused to provide his name to law

enforcement at his arrest, he has recently provided a name (“L.C.”1)

that he claims is his true identity. The government has confirmed that

Canada has a record of an individual entering that country using the

name L.C. The government believes that this is the identity that




1
 Defendant redacted his alleged identity from his public court filing. Accordingly,
that name is not included in this publicly filed document.
                                         3
Case 3:19-cr-20256-RHC-RSW ECF No. 32, PageID.85 Filed 08/14/19 Page 4 of 7




Defendant used to enter Canada, where he resided for several years

before illegally entering the United States. The FBI has also asked the

government of Romania to confirm Defendant’s identity, and the

Romanian authorities indicated that they have no record of anyone with

the name that Defendant has provided. To date, the government is not

satisfied that “L.C.” is Defendant’s real name.

                               Argument

     Where the government establishes by a preponderance of the

evidence that “no condition or combination of conditions will reasonably

assure the appearance of the [defendant],” detention is appropriate.

United States v. Jackson, 823 F.2d 4,5 (2d Cir. 1987); 18 U.S.C. §

3142(e)(1). When evaluating the issue of bond or detention, the Court

considers four factors: (1) the nature and circumstances of the offense

charged; (2) the weight of the evidence; (3) the history and

characteristics of the defendant; and (4) the danger posed to the

community by the defendant’s release. 18 U.S.C. § 3142(g). All of these

factors weigh in favor of Defendant’s continued detention.

     Defendant’s offense involves the stealing of personal identifying

information. Defendant not only used PII to steal thousands of dollars


                                    4
Case 3:19-cr-20256-RHC-RSW ECF No. 32, PageID.86 Filed 08/14/19 Page 5 of 7




from hundreds of people, but he also used this information to create a

fake identity for himself. When arrested, Defendant told police that he

was R.W.G. At its most basic, release on bond is about trust.

Defendant’s offense shows that he has not earned this trust. His use of

fake identities and refusal to provide his real name demonstrate that he

cannot be trusted to comply with bond conditions.

     The weight of the evidence of Defendant’s risk of flight is strong.

Defendant is present in this country illegally. He entered the country

without any legitimate documentation. He used the identity of a real

person and victim of identity theft, R.W.G., to obtain identification

documents and open bank accounts.

     Defendant’s history and characteristics do not support his request

for release. In his bond motion, Defendant provides facts about his

childhood and early life in Romania. (Def. Motion, p. 4.) But missing

from Defendant’s motion is any description of his legitimate ties to the

Eastern District of Michigan. He does not have any employment or

family here. Defendant’s only connection to the United States and this

district are the crimes he committed for several years. There is no

reason for Defendant to stay in this district if he is released on bond.


                                     5
Case 3:19-cr-20256-RHC-RSW ECF No. 32, PageID.87 Filed 08/14/19 Page 6 of 7




     Finally, Defendant’s release would also pose a danger to the

community. Defendant has supported himself for years by stealing PII

and money from real people. If released, there is good reason to believe

that Defendant would continue to commit fraud.

                              Conclusion

     Defendant’s motion should be denied.

                                  Respectfully submitted,

                                  MATTHEW SCHNEIDER
                                  United States Attorney

                                  s/Sara D. Woodward
                                  Assistant United States Attorney
                                  211 W. Fort Street, Suite 2001
                                  Detroit, MI 48226
                                  Phone: (313) 226-9180
                                  E-Mail: sara.woodward@usdoj.gov

Dated: August 14, 2019




                                    6
Case 3:19-cr-20256-RHC-RSW ECF No. 32, PageID.88 Filed 08/14/19 Page 7 of 7




                        Certificate of Service

     I certify that on August 14, 2019, I filed the foregoing document

with the Clerk of the Court, which will provide notification to counsel of

record:


                            Loren Dickstein
                         Attorney for Defendant

                                              s/Sara D. Woodward
                                              Sara D. Woodward
                                              Assistant U.S. Attorney
                                              U.S. Attorney’s Office




                                    7
